PER CURIAM: Petitioner filed objections to the primary nomination papers of respondent, Jack Scoville, for nomination as representative in the General Assembly for the 57th Legislative District by the Democratic Party. Following a hearing before the Electoral Board of St. Clair County, the Board ordered that the petition be denied and that respondent be certified as a qualified candidate for the office of representative to the General Assembly for the 57th Legislative District. On review, the circuit court affirmed the decision of the Board. Petitioner filed a notice of appeal, respondent filed a notice of cross-appeal, and we ordered an expedited briefing schedule in view of the March 18, 1980, primary elections. Although both parties present several issues for review, we cannot address them because the decision of the circuit court in reviewing the order of the electoral board is final under section 10 — 10.1 of the Election Code (Ill. Rev. Stat. 1977, ch. 46, par. 10 — 10.1) and not subject to further review by this court. Pursuant to our discussion of this section of the Election Code in Lawrence v. Board of Election Commissioners (1977), 45 Ill. App. 3d 776, 360 N.E.2d 168, we find that we do not have jurisdiction to reach the merits of this case and therefore dismiss the appeal. Although we find no substantial question presented, and therefore have disposed of this case without oral argument pursuant to Supreme Court Rule 352(a) (Ill. Rev. Stat. 1977, ch. 110A, par. 352(a)), we believe that an opinion may have precedential value especially when a decision of an electoral board is contested so close to the primary elections. Appeal dismissed. KARNS and HARRISON, JJ., took no part in the consideration or decision of this case.